Exhibit 10.(u)

 

EMPLOYMENT AGREEMENT

 

THIS EMPLOYMENT AGREEMENT is made as of the 15th day of May, 2003 by and between
BRAM GOLDSMITH (“Goldsmith”), on the one hand, and CITY NATIONAL CORPORATION, a
Delaware corporation (“CNC”) and CITY NATIONAL BANK, a National Banking
Association (“CNB”).  CNC and CNB are sometimes referred to collectively herein
as “CNB” and “CNC”.

 

1. Employment. CNC hereby employs Goldsmith, and Goldsmith hereby accepts
employment, under the terms and conditions hereafter set forth.

 

2. Duties. Goldsmith shall be employed as the Chairman of the Board of CNC and
as an untitled officer of CNB, and his duties shall be consistent with such
office and position. Substantially all of Goldsmith’s duties shall be performed
in Los Angeles and Beverly Hills, California and unless mutually agreed upon by
Goldsmith and CNC, Goldsmith shall be headquartered in Beverly Hills,
California.

 

3. Term. Subject to the provisions for termination as hereinafter provided, the
term of this Agreement shall be deemed to commence on May 15, 2003 and shall
terminate two (2) years thereafter.

 

4. Annual Compensation. In addition to fringe benefits and reimbursement of
expenses consistent with Goldsmith’s duties and position, CNC shall pay
Goldsmith as annual compensation, payable in equal semimonthly payments, the sum
of Three Hundred Fifty Thousand Dollars ($350,000) during the term hereof.  In
addition, on May 15, 2003, CNC shall transfer title to Goldsmith of that certain
1987 Mercedes 560 SEL automobile with an approximate value of Six Thousand
Dollars ($6,000), and, commencing May 15, 2003, CNC shall pay Goldsmith a car
allowance of One Thousand Dollars ($1,000) per month during the term of this
Agreement in lieu of providing Goldsmith with the use of any CNC-owned
automobile.

 

1

--------------------------------------------------------------------------------


 

5. Incentive Bonus.  For the fiscal years 2003 and 2004, Goldsmith shall be
eligible for an annual incentive bonus based upon company and individual
performance, with a target of 55% of Goldsmith’s then annual salary, but in no
event shall the bonus paid for these fiscal years exceed $150,000, nor shall the
total amount paid to Mr. Goldsmith pursuant to Paragraphs 4 and 5 of this
Agreement with respect to any fiscal year of CNC and CNB after 2003 exceed
$500,000.  The parties hereto recognize that incentive bonuses paid for services
rendered during a fiscal year are generally paid during the first quarter of the
fiscal year following the fiscal year in which such services were performed. In
such event, the annual compensation paid to Goldsmith with respect to each
fiscal year after 2003 pursuant to Paragraph 4 of the Agreement will be added to
the incentive bonus paid in the following fiscal year, for purposes of
calculating whether the $500,000 limit has been reached. For the purpose of
determining the amount of bonus to be paid Goldsmith for any calendar year, his
then annual salary shall be an amount equal to twenty-four times the semimonthly
salary paid to Goldsmith (exclusive of any incentive bonus) for the calendar
year in question.

 

6. Life Insurance. CNB has previously provided Goldsmith with a whole life
insurance policy on the joint lives of Goldsmith and Mrs. Elaine Goldsmith in an
insured amount of Seven Million Dollars ($7,000,000) (the “Joint Policy”). 
Nothing in this Agreement affects or modifies the parties’ rights and
obligations with respect to the Joint Policy.

 

7. Extent of Service. Goldsmith shall devote his time, attention and energies to
the business of CNC and CNB and shall not, during the term of this Agreement, be
engaged in any other activity which will interfere with the performance of his
duties hereunder. Time expended by Goldsmith on philanthropic activities and in
connection with real estate investments shall be deemed not to interfere with
the performance of his duties hereunder; provided however, that during the term
hereof, Goldsmith shall not

 

2

--------------------------------------------------------------------------------


 

become an active participant (as opposed to a passive investor or consultant) in
any real estate investment or venture in which he does not presently have a
direct or indirect interest.

 

8. Termination of Employment.

 

(a) Termination by CNC for Good Cause. CNC may terminate the employment of
Goldsmith for “good cause” by written notice to Goldsmith. For purposes of this
Agreement, “good cause” shall mean only (i) conviction of a crime directly
related to his employment hereunder, (ii) conviction of a felony involving moral
turpitude, (iii) willful and gross mismanagement of the business and affairs of
CNC or CNB, or (iv) breach of any material provision of this Agreement. In the
event the employment of Goldsmith is terminated pursuant to this subparagraph
8(a), CNC and CNB shall have no further liability to Goldsmith other than for
compensation accrued but not yet paid.  In the event CNC contends that it has
good cause to terminate Goldsmith pursuant to clause (iii) or (iv) of this
subparagraph 8(a), CNC shall provide Goldsmith with written notice specifying in
reasonable detail the services or matters which it contends Goldsmith has not
been adequately performing, or the material provisions of this Agreement of
which Goldsmith is in violation, why CNC has good cause to terminate this
Agreement, and what Goldsmith should do to adequately perform his obligations
hereunder. If within thirty (30) days of receipt of the notice Goldsmith
performs the required services or modifies his performance to correct the
matters complained of, Goldsmith’s breach will be deemed cured, and Goldsmith’s
employment shall not be terminated. However, if the nature of the service not
performed by Goldsmith or the matters complained of are such that more than
thirty (30) days are reasonably required to perform the required service or to
correct the matters complained of, then his breach will be deemed cured if he
commences to perform such service or to correct such matters within the thirty
(30) day period and thereafter diligently prosecutes such performance or
correction to completion. If Goldsmith does not perform the required services or
modify his performance to correct the matter complained of within the thirty
(30)

 

3

--------------------------------------------------------------------------------


 

day period or the extension thereof, CNC shall have the right to terminate this
Agreement at the end of the thirty (30) day period or extension thereof. It is
understood that Goldsmith’s performance hereunder shall not be deemed
unsatisfactory solely on the basis of any economic performance of CNC because
this performance will depend in part on a variety of factors over which
Goldsmith has little control.

 

(b) Termination by CNC Without Good Cause. CNC may terminate the employment of
Goldsmith without “good cause” (as defined in subparagraph 8(a) above) at any
time by written notice to Goldsmith. In the event the employment of Goldsmith is
terminated pursuant to this subparagraph 8(b), CNC shall continue to be
obligated to pay to and compensate Goldsmith pursuant to Paragraphs 4 and 5 of
this Agreement for the full term of this Agreement. Goldsmith shall have no duty
to mitigate and CNC shall have no right to offset any other compensation paid to
Goldsmith during the applicable time period.

 

(c) Termination by Death or Disability. CNC may terminate the employment of
Goldsmith by written notice to Goldsmith if, during the term of this Agreement,
Goldsmith shall become incapable of fulfilling his obligations hereunder because
of injury or physical or mental illness which shall exist or may reasonably be
anticipated to exist for a period of twelve (12) consecutive months or for an
aggregate of twelve (12) months during any twenty-four (24) month period. The
death of Goldsmith during the term of this Agreement shall likewise operate to
terminate the Agreement, except that Goldsmith’s base salary shall continue in
effect and be paid to his wife, if she is then living, and if she is not then
living, to his Revocable Living Trust for a period equal to the lesser of two
years or the remaining term of this Agreement. In the event the employment of
Goldsmith is terminated by CNC pursuant to this subparagraph 8(c) because of
injury, physical or mental illness, CNC shall continue to be obligated to pay
Goldsmith while he is alive his base salary and Incentive Bonus which Goldsmith
would otherwise have been entitled to receive pursuant to Paragraph 5 to the
same extent and in the

 

4

--------------------------------------------------------------------------------


 

same manner as if Goldsmith had remained employed by CNC for the full term of
this Agreement less any amount Goldsmith receives in lieu of salary while he is
alive during the term of this Agreement from private or government insurance
programs, exclusive of reimbursement of medical costs.

 

(d) Optional Termination by Goldsmith. Goldsmith shall have the right, at any
time following a “Change of Control” (as that term is defined in the Agreement
between Goldsmith and CNC dated as of March 3l, l997, a copy of which is
attached hereto marked Exhibit “A” and incorporated by reference herein) (the
“Change of Control Agreement”), to declare the Change of Control Agreement in
effect, from which time forward, except for rights pursuant to this Agreement
vested in Goldsmith, his spouse, designees, successors or representatives prior
to the Effective Date, as that term is defined in the Change of Control
Agreement (which rights will remain in full force and effect), from and after
the Effective Date, in the event of inconsistencies or conflicts between this
Agreement and the Change of Control Agreement, the terms of the Change of
Control Agreement will govern.

 

9. Entire Agreement; Modification; Waiver. This Agreement and the agreements
referred to in the Exhibits attached hereto constitute the entire agreement
between the parties pertaining to the subject matter contained therein and
supersedes all prior and contemporaneous agreements, representations and
understandings of the parties, except for those contained in the Change of
Control Agreement. No supplement, modification or amendment of this Agreement
shall be binding unless executed in writing by both parties. No waiver of any of
the provisions of this Agreement shall be deemed, or shall constitute, a waiver
of any other provisions, whether or not similar, nor shall any waiver constitute
a continuing waiver. No waiver shall be binding unless executed in writing by
the party making the waiver.

 

10. Separability Clause. The invalidity or unenforceability of any provision
hereof shall in no way affect the validity or enforceability of any other
provision hereof.

 

5

--------------------------------------------------------------------------------


 

11. Benefit. Except as herein and otherwise specifically provided, this
Agreement shall be binding upon and inure to the benefit of the parties, their
personal representatives, heirs, administrators, executors, successors, and
permitted assigns.

 

12. Notices. Any notice, request, or other communication required to be given
pursuant to the provisions of this Agreement shall be in writing and shall be
deemed to be duly given if delivered in person or mailed by registered or
certified United States mail, postage prepaid, and mailed to the parties at the
following addresses:

 

BRAM GOLDSMITH

 

Mr. Bram Goldsmith
City National Corporation
400 No. Roxbury Drive
Beverly Hills, California 90210

 

CITY NATIONAL CORPORATION/CITY NATIONAL BANK

 

City National Corporation/City National Bank
400 No. Roxbury Drive
Beverly Hills, CA 90210
Attn: General Counsel

 

The parties hereto may change the above addresses from time to time by giving
notice thereof to each other in conformity with this Paragraph 12.

 

13. Non-Competition. Goldsmith agrees not to compete with CNC in any form
whatsoever. Without limiting the generality of the foregoing, Goldsmith
covenants and agrees with CNC that Goldsmith shall not, during or after the term
of this Agreement, disclose to anyone any confidential information concerning
the business or operations of CNC which Goldsmith may acquire in the course of
or incident to the performance of his duties hereunder, including, without
limitation, processes, customer lists, business or trade secrets, or methods or
techniques used by CNC in its business or operations.

 

6

--------------------------------------------------------------------------------


 

Goldsmith covenants and agrees that he shall not, during the term of this
Agreement, directly or indirectly (whether for compensation or otherwise), alone
or as an agent, principal, partner, shareholder or in any other capacity, own,
manage, operate, join, control or participate in the ownership, management,
operation or control of or furnish any capital to or be connected in any manner
with or provide any services for any business, operation or entity which
competes with the business or operations of CNC.

 

14. Construction. This Agreement shall be governed by, and construed in
accordance with, the laws of the State of California.

 

15. Captions. The paragraph headings and captions contained herein are for
reference purposes and convenience only and shall not in any way affect the
meaning or interpretation of this Agreement.

 

16. Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one and the same instrument.

 

17. Amendments. This Agreement shall not be modified, amended, or in any way
altered except by an instrument in writing and signed by both of the parties
hereto.

 

18. Mandatory Arbitration. At the request of Goldsmith or City National
Corporation, any dispute, claim, controversy of any kind (whether in contract or
tort, statutory or common law, legal or equitable) now existing or hereafter
arising out of, pertaining to or in connection with this Agreement and/or any
renewals, extensions, or amendments thereto, shall be resolved through final and
binding arbitration conducted at a location determined by the arbitrator in Los
Angeles or Beverly Hills, California, and administered by the American
Arbitration Association (“AAA”) in accordance with the Federal Arbitration Act,
9 U.S.C. §1, et seq., and the then existing Commercial Arbitration Rules of the
AAA. Judgment upon any award rendered by the arbitrator(s) may be entered in any
State or Federal courts having jurisdiction thereof.

 

7

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed this Employment Agreement
as of the date first above written at Beverly Hills, California.

 

 

CITY NATIONAL CORPORATION

 

 

 

 

 

 

By:

/s/ Frank P. Pekny

 

/s/ Bram Goldsmith

 

 

Frank Pekny

Bram Goldsmith

 

Executive Vice President

 

 

 

 

 

 

 

CITY NATIONAL BANK

 

 

 

 

 

 

By:

/s/ Frank P. Pekny

 

 

 

Frank Pekny

 

 

Vice Chairman

 

 

8

--------------------------------------------------------------------------------


 

EMPLOYMENT AGREEMENT

 

AGREEMENT by and between City National Corporation, a Delaware corporation (the
“Company”) and             (the “Executive”), dated as of the 31st day of March,
1997.

 

The Board of Directors of the Company (the “Board”), has determined that it is
in the best interest of the Company and its shareholders to assure that the
Company will have the continued dedication of the Executive, notwithstanding the
possibility, threat or occurrence of a Change of Control (as defined below) of
the Company. The Board believes it is imperative to diminish the inevitable
distraction of the Executive by virtue of the personal uncertainties and risks
created by a pending or threatened Change of Control and to encourage the
Executive’s full attention and dedication to the Company currently and in the
event of any threatened or pending Change of Control, and to provide the
Executive with compensation and benefits arrangements upon a Change of Control
which ensure that the compensation and benefits expectations of the Executive
will be satisfied and which are competitive with those of other corporations.
Therefore, in order to accomplish these objectives, the Board has caused the
Company to enter into this Agreement.

 

NOW, THEREFORE, IT IS HEREBY AGREED AS FOLLOWS:

 

1. CERTAIN DEFINITIONS. (a) The “Effective Date” shall mean the first date
during the Change of Control Period (as defined in Section 1(b)) on which a
Change of Control (as defined in Section 2) occurs. Anything in this Agreement
to the contrary notwithstanding, if a Change of Control occurs and if the
Executive’s employment with the Company is terminated prior to the date on which
the Change of Control occurs, and if it is reasonably demonstrated by the
Executive that such termination of employment (i) was at the request of a third
party who has taken steps reasonably calculated to effect a Change of Control or
(ii) otherwise arose in connection with or anticipation of a Change of Control,
then for all purposes of this Agreement the “Effective Date” shall mean the date
immediately prior to the date of such termination of employment.

 

(b) The “Change of Control Period” shall mean the period commencing on the date
hereof and ending on the second anniversary of the date hereof; provided,
however that commencing on the date one year after the hereof, and on each
annual anniversary of such date (such date and each annual anniversary thereof
shall be hereinafter referred to as the “Renewal Date”), unless previously
terminated, the Change of Control Period shall be automatically extended so as
to terminate two years from such Renewal Date, unless at least 60 days prior to
the Renewal Date the Company shall give notice to the Executive that the Change
of Control Period shall not be so extended.

 

2. CHANGE OF CONTROL. For the purpose of this Agreement, a “Change of Control”
shall mean:

 

(a) The acquisition by any individual, entity or group (within the

 

9

--------------------------------------------------------------------------------


 

meaning of Section 13(d) (3) or 14(d) (2) or the Securities Exchange Act of
1934, as amended (the “Exchange Act”)) (a “Person”) of beneficial ownership
(within the meaning of Rule 13d-3 promulgated under the Exchange Act) of 20% of
more of either (i) the then outstanding shares of common stock of the Company
(the “Outstanding Company Common Stock”) or (ii) the combined voting power of
the then outstanding voting securities of the Company entitled to vote generally
in the election of directors (the “Outstanding Company Voting Securities”);
provided, however, that for purposes of this subsection (a), the following
acquisitions shall not constitute a Change of Control: (i) any acquisition
directly from the Company, (ii) any acquisition by the Company, (iii) any
acquisition by any employee benefit plan (or related trust) sponsored or
maintained by the Company or any corporation controlled by the Company, (iv) any
acquisition by any corporation pursuant to a transaction which complies with
clauses (i), (ii) and (iii) of subsection (c) of this Section 2, or (v) any
acquisition by the Goldsmith family or any trust or partnership for the benefit
of any member of the Goldsmith family; or

 

(b) Individuals who, as of the date hereof, constitute the Board (the “Incumbent
Board”) cease for any reason to constitute at least a majority of the Board;
provided, however, that any individual becoming a director subsequent to the
date hereof whose election, or nomination for election by the Company’s
shareholders, was approved by a vote of at least a majority of the directors
then comprising the Incumbent Board shall be considered as though such
individual were a member of the Incumbent Board, but excluding, for this
purpose, any such individual whose initial assumption of office occurs as a
result of an actual or threatened election contest with respect to the election
or removal of directors of other actual or threatened solicitation of proxies or
consents by or on behalf of a Person other than the Board; or

 

(c) Consummation of a reorganization, merger or consolidation or sale or other
disposition of all or substantially all of the assets of the Company (a
“Business Combination”), in each case, unless, following such Business
Combination, (i) all or substantially all of the individuals and entities who
were the beneficial owners, respectively, of the Outstanding Company Common
Stock and Outstanding Company Voting Securities immediately prior to such
Business Combination beneficially own, directly or indirectly, more than 50% of,
respectively, the then outstanding shares of common stock and the combined
voting power of the then outstanding voting securities entitled to vote
generally in the election of directors, as the case may be, of the corporation
resulting from such Business Combination (including, without limitation, a
corporation which as a result of such transaction owns the Company of all or
substantially all of the Company’s assets either directly or through one or more
subsidiaries) in substantially the same proportions as their ownership,
immediately prior to such Business Combination of the Outstanding Company Common
Stock and Outstanding Company Voting Securities, as the case may be, (ii) no
Person (excluding any corporation resulting from such Business Combination or
any employee benefit plan (or related trust) of the Company or such corporation
resulting from such Business Combination) beneficially owns, directly or
indirectly, 20% or more of, respectively, the then outstanding

 

10

--------------------------------------------------------------------------------


 

shares of common stock of the corporation resulting from such Business
Combination or the combined voting power of the then outstanding voting
securities of such corporation except to the extent that such ownership existed
prior to the Business Combination and (iii) at least a majority of the members
of the board of directors of the corporation resulting from such Business
Combination were members of the Incumbent Board at the time of the execution of
the initial agreement, or of the action of the Board, providing for such
Business Combination; or

 

(d) Approval by the shareholders of the Company of a complete liquidation or
dissolution of the Company.

 

3. EMPLOYMENT PERIOD. The Company hereby agrees to continue the Executive in its
employ, and the executive hereby agrees to remain in the employ of the Company
subject to the terms and conditions of this Agreement, for the period commencing
on the Effective Date and ending on the second anniversary of such date (the
“Employment Period”).

 

4. TERMS OF EMPLOYMENT. (a) POSITION AND DUTIES.

(i) During the Employment Period, (A) the Executive’s position (including
status, offices, titles and reporting requirements), authority, duties and
responsibilities shall be at least commensurate in all material respects with
the most significant of those held, exercised and assigned at any time during
the 120-day period immediately preceding the Effective Date and (B) the
Executive’s services shall be performed at the location where the Executive was
employed immediately preceding the Effective Date or any office or location less
than 35 miles from such location.

 

(ii) During the Employment Period, and excluding any periods of vacation and
sick leave to which the Executive is entitled, the Executive agrees to devote
reasonable attention and time during normal business hours to the business and
affairs of the Company and, to the extent necessary to discharge the
responsibilities assigned to the Executive hereunder, to use the Executive’s
reasonable best efforts to perform faithfully and efficiently such
responsibilities. During the Employment Period it shall not be a violation of
this Agreement for the Executive to (A) serve on corporate, civic or charitable
boards or committees, (B) deliver lectures, fulfill speaking engagements or
teach at educational institutions and (C) manage personal investments, so long
as such activities do not significantly interfere with the performance of the
Executive’s responsibilities as an employee of the Company in accordance with
this Agreement.

 

It is expressly understood and agreed that to the extent that any such
activities have been conducted by the Executive prior to the Effective Date, the
continued conduct of such activities (or the conduct of activities similar in
nature and scope thereto) subsequent to the Effective Date shall not thereafter
be deemed to interfere with the performance of the Executive’s responsibilities
to the Company.

 

(b) COMPENSATION. (i) BASE SALARY. During the Employment Period, the Executive
shall receive an annual base salary (“Annual Base Salary”), which shall be paid
at a monthly rate, at least equal to twelve times the highest

 

11

--------------------------------------------------------------------------------


 

monthly base salary paid or payable, including any base salary which has been
earned but deferred, to the Executive by the Company and its affiliated
companies in respect of the twelve-month period immediately preceding the month
in which the Effective Date occurs. During the Employment Period, the Annual
Base Salary shall be reviewed no more than 12 months after the last salary
increase awarded to the Executive prior to the Effective Date and thereafter at
least annually. Any increase in Annual Base Salary shall not serve to limit or
reduce any other obligation to the Executive under this Agreement. Annual Base
Salary shall not be reduced after any such increase and the term Annual Base
Salary as utilized in this Agreement shall refer to Annual Base Salary as so
increased. As used in this Agreement, the term “affiliated companies” shall
include any company controlled by, controlling or under common control with the
Company.

 

(ii) ANNUAL BONUS. In addition to Annual Base Salary, the Executive shall be
awarded, for each fiscal year ending during the Employment Period, an annual
bonus (the “Annual Bonus”) in cash at least equal to the Executive’s highest
bonus under the Company’s annual incentive plans for the last three full fiscal
years prior to the Effective Date (annualized in the event that the Executive
was not employed by the Company for the whole of such fiscal year) (the “Recent
Annual Bonus”). Each such Annual Bonus shall be paid no later that the end of
the third month of the fiscal year next following the fiscal year for which the
Annual Bonus is awarded, unless the Executive shall elect to defer the receipt
of such Annual Bonus.

 

(iii) INCENTIVE, SAVINGS AND RETIREMENT PLANS.

 

During the Employment Period, the Executive shall be entitled to participate in
all incentive, savings and retirement plans, practices, policies and programs
applicable generally to other executive of the Company and its affiliated
companies, but in no event shall such plans, practice, policies and programs
provide the Executive with incentive opportunities (measured with respect to
both regular and special incentive opportunities, to the extent, if any, that
such distinction is applicable), savings opportunities and retirement benefit
opportunities, in each case, less favorable in the aggregate, than the most
favorable of those provided by the Company and its affiliated companies for the
Executive under such plans, practices, policies and programs as in effect at any
time during the 120-day period immediately preceding the Effective Date or if
more favorable to the Executive, those provided generally at any time after the
Effective Date to other peer executives of the Company and its affiliated
companies.

 

(iv) WELFARE BENEFIT PLANS. During the employment Period, the Executive and/or
the Executive’s family, as the case may be, shall be eligible for participation
in and shall receive all benefits under welfare benefit plans, practices,
policies and programs provided by the Company and its affiliated companies
(including, without limitation, medical, prescription, dental, disability,
employee life, group life, accidental death and travel accident insurance plans
and programs) to the extent applicable generally to other peer executives of the
Company and its affiliated

 

12

--------------------------------------------------------------------------------


 

companies, but in no event shall such plans, practices, policies and programs
provide the Executive with benefits which are less favorable, in the aggregate,
than the most favorable of such plans, practices, policies and programs in
effect for the Executive at any time during the 120-day period immediately
preceding the Effective Date or, if more favorable to the Executive, those
provided generally at any time after the Effective Date to the other peer
executive of the Company and its affiliated companies.

 

(v) EXPENSES. During the Employment Period, the Executive shall be entitled to
receive prompt reimbursement for all reasonable expenses incurred by the
Executive in accordance with the most favorable policies, practices and
procedures of the Company and its affiliated companies in effect for the
Executive at any time during the 120-day period immediately preceding the
Effective Date or, if more favorable to the Executive, as in effect generally at
any time thereafter with respect to other peer executives of the Company and its
affiliated companies.

 

(vi) FRINGE BENEFITS. During the Employment Period, the Executive shall be
entitled to fringe benefits, including, without limitation, tax and financial
planning services, payment of club dues, and if applicable, automobile allowance
and/or use of an automobile and payment of related expenses, in a accordance
with the most favorable plans, practices, programs and policies of the Company
and its affiliated companies in effect for the Executive at any time during the
120-day period immediately preceding the Effective Date or, if more favorable to
the Executive, as in effect generally at any time thereafter with respect to
other peer executives of the Company and it’s affiliated companies.

 

(vii) OFFICE AND SUPPORT STAFF. During the Employment Period, the Executive
shall be entitled to an office or offices of a size and with furnishings and
other appointments, and to exclusive personal secretarial and other assistance,
at least equal to the most favorable of the foregoing provided to the Executive
by the Company and its affiliated companies at any time during the 120-day
period immediately preceding the Effective Date or, if more favorable to the
Executive, as provided generally at any time thereafter with respect to other
peer executives of the Company and its affiliated companies.

 

(viii) VACATION. During the Employment Period, the Executive shall be entitled
to paid vacation in accordance with the most favorable plans, policies, programs
and practices of the Company and its affiliated companies as in effect for the
Executive at any time during the 120-day period immediately preceding the
Effective Date or, of more favorable to the Executive, as in effect generally at
any time thereafter with respect to other peer executives of the Company and its
affiliated companies.

 

5. TERMINATION OF EMPLOYMENT. (a) DEATH OR DISABILITY. The Executive’s
employment shall terminate automatically upon the Executive’s death during the
Employment Period. If the Company determines in good faith that the Disability
of the Executive has occurred during the Employment Period (pursuant to the
definition of Disability set forth below), it may give to the Executive written
notice in accordance with Section 12(b) of this

 

13

--------------------------------------------------------------------------------


 

Agreement of its intention to terminate the Executive’s employment. In such
event, the Executive’s employment with the Company shall terminate effective on
the 30th day after receipt of such notice by the Executive (the “Disability
Effective Date”), provided that, within the 30 days after such receipt, the
Executive shall not have returned to full-time performance of the Executive’s
duties. For purposes of this Agreement, “Disability” shall mean the absence of
the Executive from the Executive’s duties with the Company on a full-time basis
for 180 consecutive business days as a result of incapacity due to mental or
physical illness which is determined to be total and permanent by a physician
selected by the Company of its insurers and acceptable to the Executive or the
Executive’s legal representative.

 

(b) CAUSE. The Company may terminate the Executive’s employment during the
Employment Period for Cause. For purposes of this Agreement, “Cause” shall mean:

 

(i) the willful and continued failure of the Executive to perform substantially
the Executive’s duties with the Company or one of its affiliated (other than any
such failure resulting from incapacity due to physical or mental illness), after
a written demand for substantial performance is delivered to the Executive by
the Board or the Chief Executive Officer of the Company which specifically
identifies the manner in which the Board or Chief Executive Officer believes
that the Executive has not substantially performed the Executive’s duties, or

 

(ii) the willful engaging by the Executive in illegal conduct or gross
misconduct which is materially and demonstrably injurious to the Company

 

For purposes of this provision, no act or failure to act, on the part of the
Executive, shall be considered “willful” unless it is done, or omitted to be
done, by the Executive in bad faith or without reasonable belief that the
Executive’s action or omission was in the best interests of the Company. Any
act, or failure to act, based upon authority given pursuant to a resolution duly
adopted by the Board or upon the instructions of the Chief Executive Officer or
a senior officer of the Company or based upon the advice of counsel for the
Company shall be conclusively presumed to be done, or omitted to be done, by the
Executive in good faith and in the best interests of the Company. The cessation
of employment of the Executive shall not be deemed to be for Cause unless and
until there shall have been delivered to the Executive a copy of a resolution
duly adopted by the affirmative vote of not less than three-quarters of the
entire membership of the Board at a meeting of the Board called and held for
such purpose (after reasonable notice is provided to the Executive and the
Executive is given an opportunity, together with counsel, to be heard before the
Board), finding that, in the good faith opinion of the Board, the Executive is
guilty of the conduct described in subparagraph (i) or (ii) above, and
specifying the particulars thereof in detail.

 

14

--------------------------------------------------------------------------------


 

(c) GOOD REASON. The Executive’s employment may be terminated By the Executive
for Good Reason. For purpose of this Agreement, “Good Reason” shall mean:

 

(i) the assignment to the Executive of any duties inconsistent in any respect
with the Executive’s position (including status, offices, titles and reporting
requirement), authority, duties or responsibilities as contemplated by Section
4(a) of this Agreement, or any other action by the Company which results in a
diminution in such position, authority, duties or responsibilities, excluding
for this purpose an isolated, insubstantial and inadvertent action not taken in
bad faith and which is remedied by the Company promptly after receipt of notice
thereof given by the Executive;

 

(ii) any failure by the Company to comply with any of the provisions of Section
4(b) of this Agreement, other than in isolated, insubstantial and inadvertent
failure not occurring in bad faith and which is remedied by the Company promptly
after receipt of notice thereof given by the Executive;

 

(iii) the Company’s requiring the Executive to be based at any office or
location other than as provided in Section 4(a) (i) (B) hereof or the Company’s
requiring the Executive to travel on Company business to a substantially greater
extent than required immediately prior to the Effective Date;

 

(iv) any purported termination by the Company of the Executive’s employment
otherwise than as expressly permitted by this Agreement; or

 

(v) any failure by the Company to comply with and satisfy Section 11 (c) of this
Agreement.

 

For purposes of this Section 5 (c), any good faith determination of “Good
Reason” made by the Executive shall be conclusive. Anything in the Agreement to
the Contrary notwithstanding, a termination by the Executive for any reason
during the 30-day period immediately following the first anniversary of the
Effective Date shall be deemed to be a termination for Good Reason for all
purposes of this Agreement.

 

(d) NOTICE OF TERMINATION. Any TERMINATION by the Company for Cause, or by the
Executive for Good Reason, shall be communicated by Notice of Termination to the
other party hereto given in accordance with Section 12(b) of this Agreement. For
purposes of this Agreement, a “Notice of Termination” means a written notice
which (i) indicates the specific termination provision in this Agreement relied
upon, (ii) to the extent applicable, sets forth in reasonable detail the facts
and circumstances claimed to provide a basis for termination of the Executive’s
employment under the provision so indicated and (iii) if the Date of Termination
(as defined below) is other than the date of receipt of such notice, specifies
that termination date (which date shall be not more than thirty days after the
giving of such notice). The failure by the Executive or the Company to set forth
in the notice of Termination any fact or circumstance which contributes to a
showing of Good Reason or Cause shall not waive any right of

 

15

--------------------------------------------------------------------------------


 

the Executive or the Company, respectively, hereunder or preclude the Executive
or the Company, respectively, from asserting such fact or circumstance in
enforcing the Executive’s or the Company’s rights hereunder.

 

(e) DATE OF TERMINATION. “Date of Termination” means (i) if the Executive’s
employment is terminated by the Company for Cause, or by the Executive for Good
Reason, the date of receipt of the Notice of Termination or any later date
specified therein, as the case may be, (ii) if the Executive employment is
terminated by the Company other than for Cause or Disability, the Date of
Termination shall be the date on which the Company notifies the Executive of
such termination and (iii) if the Executive’s employment is terminated by reason
of death or Disability, the Date of Termination shall be the date of death of
the Executive or the Disability Effective Date, as the case may be.

 

6. OBLIGATIONS OF THE COMPANY UPON TERMINATION

 

(a) GOOD REASON; OTHER THAN FOR CAUSE, DEATH OR DISABILITY. If, during the
Employment Period, the Company shall terminate the Executive’s employment other
than for Cause or Disability or the Executive shall terminate employment for
Good Reason:

 

(i) the Company shall pay to the Executive in a lump sum in cash within 30 days
after the Date of Termination the aggregate of the following amounts:

 

A. the sum of (1) the Executive’s Annual Base Salary through the Date of
Termination to the extent not theretofore paid, (2) the product of (x) the
higher of

 

(i) the Recent Annual Bonus and (ii) the Annual Bonus paid or payable, including
any bonus or portion thereof which has been earned but deferred (and annualized
for any fiscal year consisting of less than twelve full months or during which
the Executive was employed for less than twelve full months), for the most
recently completed fiscal year during the Employment Period, if any (such higher
amount being referred to as the “Highest Annual Bonus”) and (y) a fraction, the
numerator of which is the number of days in the current fiscal year through the
Date of Termination, and the denominator of which is 365 and (3) any
compensation previously deferred by the Executive (together with any accrued
interest or earnings thereon) and any accrued vacation pay, in each case to the
extent not theretofore paid (the sum of the amounts described in clauses (1),
(2), and (3) shall be hereinafter referred to as the “Accrued Obligations”); and

 

B. the amount equal to the product of (1)     and (2) the sum of (x) the
Executive’s Annual Base Salary and (y) the Highest Annual Bonus; and

 

C. an amount equal to the contributions to the Executive’s account in the
Company’s Profit Sharing Plan which the Executive would receive if the
Executive’s employment continued for     years after the Date of Termination
assuming for this purpose that all such contributions are fully vested, and, and
assuming that the Company’s contribution to the Profit Sharing Plan in

 

16

--------------------------------------------------------------------------------


 

each such year is in an amount equal to the greatest amount contributed by the
Company in any of the three years ending prior to the Effective Date.

 

(ii) for     years after the Executive’s Date of Termination, or such longer
period as may be provided by the terms of the appropriate plan, program,
practice or policy, the Company shall continue benefits to the Executive and/or
the Executive’s family at least equal to those which would have been provided to
them in accordance with the plans, programs, practices and policies described in
Section 4 (b)(iv) of the Agreement if the Executive’s employment has not been
terminated or, if more favorable to the Executive, as in effect generally at any
time thereafter with respect to other peer executives of the Company and its
affiliated companies and their families, provided, however, that if the
Executive becomes reemployed with another employer and is eligible to receive
medical or other welfare benefits under another employer provided plan, the
medical and other welfare benefits described herein shall be secondary to those
provided under such other plan during such applicable period of eligibility.

 

(iii) the Company shall, at its sole expense as incurred, provide the Executive
with out placement services the scope and provider of which shall be selected by
the Executive in his sole discretion; and

 

(iv) to the extent not theretofore paid or provided, the Company shall timely
pay or provide to the Executive any other amounts or benefits required to be
paid or provided or which the Executive is eligible to receive under any plan,
program, policy or practice or contract or agreement of the Company and its
affiliated companies (such other amounts and benefits shall be hereinafter
referred to as the “Other Benefits”).

 

(b) DEATH. If the Executive’s employment is terminated by reason of the
Executive’s death during the Employment Period, this Agreement shall terminate
without further obligations to the Executive’s legal representatives under this
Agreement, other than for payment of Accrued Obligations and the timely payment
or provision of Other Benefits. Accrued Obligations shall be paid to the
Executive’s estate or beneficiary, as applicable, in a lump sum in cash within
30 days of the Date of Termination. With respect to the provision of Other
Benefits, the term Other Benefits as utilized in this Section 6 (b) shall
include, without limitation, and the Executive’s estate and/or beneficiaries
shall be entitled to receive, benefits at least equal to the most favorable
benefits provided by the Company and affiliated companies to the estates and
beneficiaries of peer executives of the Company and such affiliated companies
under such plans, programs, practices and policies relating to death benefits,
if any, as in effect with respect to other peer executives and their
beneficiaries at any time during the 120-day period immediately preceding the
Effective Date or, if more favorable to the Executive’s estate and/or the
Executive’s beneficiaries, as in effect on the date of Executive’s death with
respect to other peer

 

17

--------------------------------------------------------------------------------


 

executive of the Company and its affiliated companies and their beneficiaries.

 

(c) DISABILITY. If the Executive’s employment is terminated by reason of the
Executive’s Disability during the Employment Period, this Agreement shall
terminate without further obligations to the Executive, other than for payment
of Accrued obligations and the timely payment or provision of Other Benefits.
Accrued Obligations shall be paid to the Executive in a lump sum in cash within
30 days of the Date of Termination. With respect to the provision of Other
Benefits, the term Other Benefits as utilized in this Section 6(c) shall
include, and the Executive shall be entitled after the Disability Effective Date
to receive, disability and other benefits at least equal to the most favorable
of those generally provided by the Company and its affiliated Companies to
disabled executives and/or their families in accordance with such plans,
programs, practices and policies relating to disability, if any, as in effect
generally with respect to other peer executives and their families at any time
during the 120-day period immediately preceding the Effective Date or, if more
favorable to the Executive and/or the Executive’s family, as in effect at any
time thereafter generally with respect to other peer executives of the Company
and its affiliated companies and their families.

 

(d) CAUSE; OTHER THAN FOR GOOD REASON. If the Executive’s employment shall be
terminated for Cause during the Employment Period, this Agreement shall
terminate without further obligations to the Executive other than the obligation
to pay to the Executive (x) his Annual Base Salary through the Date of
Termination, (y) the amount of any compensation previously deferred by the
Executive, and (z) Other Benefits, in each case to the extent theretofore
unpaid. If the Executive voluntarily terminates employment during the Employment
Period, excluding a termination for Good Reason, this Agreement shall terminate
without further obligations to the Executive, other than for Accrued Obligations
and the timely payment or provision of Other Benefits. In such case, timely
payment or provision of Other Benefits. In such case, all Accrued Obligations
shall be paid to the Executive in a lump sum in cash within 30 days of the Date
of Termination.

 

7. NON-EXCLUSIVITY OF RIGHTS. Nothing in this Agreement shall prevent or limit
the Executive’s continuing or future participation in any plan, program, policy
or practice provided by the Company or any of its affiliated companies and for
which or otherwise affect such rights as the Executive may have under any
contract or agreement with the Company or any of its affiliated companies.
Amounts which are vested benefits or which the Executive is otherwise entitled
to receive under any plan, policy, practice or program of or any contract or
agreement with the Company or any of its affiliated companies at or subsequent
to the Date of Termination shall be payable in accordance with such plan,
policy, practice or program or contract or agreement except as explicitly
modified by this Agreement.

 

8. FULL SETTLEMENT. The Company’s obligation to make the payment provided for in
this Agreement and otherwise to perform its obligations hereunder shall not be
affected by any set-off, counterclaim, recoupment,

 

18

--------------------------------------------------------------------------------


 

defense or other claim, right or action which the Company may have against the
Executive or others. In no event shall the Executive be obligated to seek other
employment or take any other action by way of mitigation of the amounts payable
to the Executive under any of the provisions of this Agreement and such amounts
shall not be reduced whether or not the Executive obtains other employment. The
Company agrees to pay as incurred, to the full extent permitted by law, all
legal fees and expenses which the Executive may reasonably incur as a result of
any contest (regardless of the outcome thereof) by the Company, the Executive or
others of the validity or enforceability of, or liability under, any provision
of this Agreement or any guarantee of performance thereof (including as a result
of any contest by the Executive about the amount of any payment pursuant to this
Agreement), plus in each case interest on any delayed payment at the applicable
Federal rate provided for in Section 7872(f) (2) (A) of the Internal Revenue
Code of 1986, as amended (the “Code”).

 

9. CERTAIN ADDITIONAL PAYMENTS BY THE COMPANY.

(a) Anything in this Agreement to the contrary notwithstanding and except as set
forth below, in the event it shall be determined that any payment or
distribution by the Company to or for the benefit of the Executive (whether paid
or payable or distributed or distributable pursuant to the terms of this
Agreement or otherwise, but determined without regard to any additional payments
required under this Section 9) (a “Payment”) would be subject to the excise tax
imposed by Section 4999 of the Code or any interest or penalties are incurred by
the Executive with respect to such excise tax (such excise tax, together with
any such interest and penalties, are hereinafter collectively referred to as the
“Excise Tax”), then the Executive shall be entitled to receive an additional
payment (a “Gross-Up Payment”) in an amount such that after payment by the
Executive of all taxes (including any interest or penalties imposed with respect
to such taxes), including, without limitation, any income taxes (and any
interest and penalties imposed with respect thereto) and Excise tax imposed upon
the Gross-Up Payment, the Executive retains an amount of the Gross-Up Payment
equal to the Excise Tax imposed upon the Payments. Notwithstanding the foregoing
provisions of this Section 9(a), if it shall be determined that the Executive is
entitled to a Gross-Up Payment, but that the Payments do not exceed 110% of the
greatest amount (the “Reduced Amount”) that could be paid to the Executive such
that the receipt of Payments would not give rise to any Excise Tax, then no
Gross-Up Payment shall be made to the Executive and the Payments, in the
aggregate, shall be reduced to the Reduced Amount.

 

(b) Subject to the provisions of Section 9(c), all determinations required to be
made under this Section 9, including whether and when a Gross-Up Payment is
required and the amount of such Gross-Up Payment and the assumptions to be
utilized in arriving at such determination, shall be made by KPMG Peat Marwick
or such other certified public accounting firm as may be designated by the
Executive (the “Accounting Firm”) which shall provide detailed supporting
calculations both to the Company and the Executive within 15 business days of
the receipt of notice from the Company. In the event that the Accounting Firm is
serving as accountant or auditor for

 

19

--------------------------------------------------------------------------------


 

the individual, entity or group effecting the Change of Control, the Executive
shall appoint another nationally recognized accounting firm to make the
determinations required hereunder (which accounting firm shall then be referred
to as the Accounting Firm hereunder). All fees and expenses of the Accounting
Firm shall be borne solely by the Company. Any Gross-Up Payment, as determined
pursuant to this Section 9, shall be paid by the Company to the Executive within
five days of the receipt of the Accounting Firm’s determination. Any
determination by the Accounting Firm shall be binding upon the Company and the
Executive. As a result of the uncertainty in the application of Section 4999 of
the Code at the time of the initial determination by the Accounting firm
hereunder, it is possible that Gross-Up Payments which will not have been made
by the Company should have been made (“Underpayment”), consistent with the
calculations required to be made hereunder. In the event that the Company
exhausts its remedies pursuant to Section 9 (c) and the Executive thereafter is
required to make a payment of any Excise Tax, the Accounting Firm shall
determine the amount of the Underpayment that has occurred and any such
Underpayment shall be promptly paid by the Company to or for the benefit of the
Executive.

 

(c) The Executive shall notify the Company in writing of any claim by the
Internal Revenue Service that, if successful, would require the payment by the
Company of the Gross-Up Payment.  Such notification shall be given as soon as
practicable but no later than ten business days after the Executive is informed
in writing of such claim and shall apprise the Company of the nature of such
claim and the date on which such claim is requested to be paid.  The Executive 
shall not pay such claim prior to the expiration of the 30-day period following
the date on which it gives such notice to the Company (or such shorter period
ending on the date that any payment of taxes with respect to such claim is
due).  If the Company notifies the Executive in writing prior to the expiration
of such period that it desires to contest such claim, the Executive shall:

 

(i) give the Company any information reasonably requested by the Company
relating to such claim,

 

(ii) take such action in connection with contesting such claim as the Company
shall reasonably request in writing from time to time, including, without
limitation, accepting legal representation with respect to such claim by an
attorney reasonably selected by the Company.

 

(iii) cooperate with the Company in good faith in order effectively to contest
such claim, and

 

(iv) permit the Company to participate in any proceedings relating to such
claim;

 

provide, however, that the Company shall bear and pay directly all costs and
expenses (including additional interest and penalties) incurred in connection
with such contest and shall indemnify and hold the Executive harmless, on an
after-tax basis, for any Excise Tax or income tax (including interest and
penalties with respect thereto) imposed as a result of such representation and
payment of costs and expenses.  Without limitation on the foregoing provisions
of this Section 9(c), the Company shall control all proceedings

 

20

--------------------------------------------------------------------------------


 

taken in connection with such contest and, at its sole option, may pursue or
forgo any and all administrative appeals, proceedings, hearings and conferences
with the taxing authority in respect of such claim and may, at its sole option,
either direct the Executive to pay the tax claimed and sue for a refund or
contest the claim in any permissible manner, and the Executive agrees to
prosecute such contest to a determination before any administrative tribunal, in
a court of initial jurisdiction and in one or more appellate courts, as the
Company shall determine; provided, however, that if the Company directs the
Executive to pay such claim and sue for a refund, the Company shall advance the
amount of such payment to the Executive, on an interest-free basis and shall
indemnify and hold the Executive harmless, on an after-tax basis, from any
Excise Tax or income tax (including interest or penalties with respect thereto)
imposed with respect to such advance or with respect to any imputed income with
respect to such advance; and further provided that any extension of the statute
of limitations relating to payment of taxes for the taxable year of the
Executive with respect to which such contested amount is claimed to be due is
limited solely to such contested amount.  Furthermore, the Company’s control of
the contest shall be limited to issues with respect to which a Gross-Up Payment
would be payable hereunder and the Executive shall be entitled to settle or
contest, as the case may be, any other issue raised by the Internal Revenue
Service or any other taxing authority.

 

(d) If, after the receipt by the Executive of an amount advanced by the Company
pursuant to Section 9 (c), the Executive becomes entitled to receive any refund
with respect to such claim, the Executive shall (subject the Company’s complying
with the requirements of Section 9 (c) promptly pay to the Company the amount of
such refund (together with any interest paid or credited thereon after taxes
applicable thereto).  If, after the receipt by the Executive of an amount
advanced by the Company pursuant to Section 9 (c), a determination is made that
the Executive shall not be entitled to any refund with respect to such claim and
the Company does not notify the Executive in writing of its intent to contest
such denial of refund prior to the expiration of 30 days after such
determination, then such advance shall be forgiven and shall not be required to
be repaid and the amount of such advance shall offset, to the extent thereof,
the amount of Gross-Up Payment required to be paid.

 

10.  CONFIDENTIAL INFORMATION:  The Executive shall hold in a fiduciary capacity
for the benefit of the Company all secret or confidential information, knowledge
or data relating to the Company or any of its affiliated companies, and their
respective businesses, which shall have been obtained by the Executive during
the Executive’s employment by the Company or any of its affiliated companies and
which shall not be or become public knowledge (other than by acts by the
Executive or representative of the Executive in violation of this Agreement). 
After termination of the Executive’s employment with the Company, the Executive
shall not, without the prior written consent of the Company or as may otherwise
be required by law or legal process, communicate or divulge any such
information, knowledge or data to anyone other than the Company and those
designated by it.  In no event shall an asserted violation of the provisions of
this Section 10 constitute a basis for deferring or

 

21

--------------------------------------------------------------------------------


 

withholding any amounts otherwise payable to the Executive under this Agreement.

 

11.  SUCCESSORS. (a) This Agreement is personal to the Executive and without the
prior written consent of the Company shall not be assignable by the Executive
otherwise than by will or the laws of descent and distribution.  This Agreement
shall inure to the benefit of and be enforceable by the Executive’s legal
representative.

 

(b) This Agreement shall inure to the benefit of and be binding upon the Company
and its successors and assigns.

 

(c) The Company will require any successor (whether direct or indirect, by
purchase, merger, consolidation or otherwise) to all or substantially all of the
business and/or assets of the Company to assume expressly and agree to perform
this Agreement in the same manner and to the same extent that the Company would
be required to perform it if no such succession had taken place. As used in this
Agreement, “Company” shall mean the Company as hereinbefore defined and any
successor to its business and/or assets as aforesaid which assumes and agrees to
perform this Agreement by operation of law, or otherwise

 

12. MISCELLANEOUS. (a) This Agreement shall be governed by and construed in
accordance with the laws of the State of Delaware, without reference to
principles of conflict of laws. The captions of this Agreement are not part of
the provisions hereof and shall have no force or effect. This Agreement may not
be amended or modified otherwise than by a written agreement executed by the
parties hereto or their respective successors and legal representatives.

 

(b) All notices and other communications hereunder shall be in writing and shall
be given by hand delivery to the other party or by registered certified mail,
return receipt requested, postage prepaid, addressed as follows:

 

IF TO THE EXECUTIVE:

 

IF TO THE COMPANY:    City National Bank

400 North Roxbury Drive

Beverly Hills, CA 90210

Attention: General Counsel

 

or to such other address as either party shall have furnished to the other in

 

22

--------------------------------------------------------------------------------


 

writing in accordance herewith. Notice and communications shall be effective
when actually received by the addressee.

 

(c) The invalidity of unenforceability of any provision of this Agreement shall
not affect the validity or enforceability of any other provision of this
Agreement.

 

(d) The Company may withhold from any amounts payable under this Agreement such
Federal, state, local or foreign taxes as shall be required to be withheld
pursuant to any applicable law or regulation.

 

(e) The Executive’s or the Company’s failure to insist upon strict compliance
with any provision of this Agreement or the failure to assert any right the
Executive or the Company may have hereunder, including, without limitation, the
right of the Executive to terminate employment for Good Reason pursuant to
Section 5(c)

 

(i) - (v) of this Agreement, shall not be deemed to be a waiver of such
provision or right or any other provision or right of the Agreement.

 

(f) The Executive and the Company acknowledge that, except as may otherwise be
provided under any other written agreement between the Executive and the
Company, the employment of the Executive by the Company is “at will” and,
subject to Section 1(a) hereof, prior to the Effective Date, the Executive’s
employment and/or this Agreement may be terminated by either the Executive or
the Company at any time prior to the Effective Date, in which case the Executive
shall have no further rights under this Agreement. From and after the Effective
Date of this Agreement shall supersede any other agreement between the parties
with respect to the subject matter hereof.

 

IN WITNESS WHEREOF, the Executive has hereunto set the Executive’s hand and,
pursuant to the authorization from its Board of Directors, the Company has
caused these presents to be executed in its name on its behalf, all as of the
day and year first above written.

 

 

 

CITY NATIONAL CORPORATION

 

 

 

 

 

 

 

 

By /s/ RICHARD SHEEHAN, JR.

 

 

Richard Sheehan, Jr.

 

 

23

--------------------------------------------------------------------------------